Detailed Action
Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

	The information disclosure statement (IDS) submitted on 03/19/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the Examiner.

Claim Rejections - 35 USC § 103

	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1, 4, 6-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Milovich et al (US Patent No. US 10,262,538 B1 hereinafter “Milovich”) in view of Nessler et al. (US Pre-Granted Publication No. US 2020/0377077 A1).

	Regarding claim 1 Milovich discloses:

	A method of conducting pullover maneuvers for autonomous vehicles, the method comprising: identifying, by one or more processors, a pullover location; (Milovich col. 15 lines 57-64, clm 17 wherein a processor is used to determine pullover locations) determining, by the one or more processors, a pullover start location for the pullover location; (Milovich col. 6 lines 40-60 wherein when the driver wishes to pull off to rest a further distance is used instead of the shoulder of the road to avoid an obstacle i.e. a pullover distance increases when the required offset and start location increases) …  determining, by the one or more processors, a second distance between a current location of the vehicle and the pullover start location; (Milovich col. 9 lines 23-37 wherein a location to a list of potential pullover locations based on pull over characteristics is maintained i.e. a first and second distance to pullover locations exists in the database) comparing, by the one or more processors, the first distance to the second distance to assess feasibility of the pullover location; (Milovich col. 5-6 lines 48-6, col. 9 lines 38-61 wherein various pull off locations based on distances and requirements are determined) and based on the comparison, controlling, by the one or more processors, the vehicle in an autonomous driving mode in order to conduct a pullover maneuver.  (Milovich col. 4 lines 28-49 wherein the autonomous vehicle controls the vehicle to the pullover area). 

	Milovich does not appear to disclose:

	determining, by the one or more processors, a first distance for a vehicle to come to a complete stop within a pullover deceleration limit based on a current speed of the vehicle;

	However, in the same field of endeavor of vehicle controls Nessler discloses:

	“determining, by the one or more processors, a first distance for a vehicle to come to a complete stop within a pullover deceleration limit based on a current speed of the vehicle;” (Nessler [0025] [0065] [0070] [0073] wherein a vehicle stops in a parking spot based on deceleration and velocity threshold to a stopping place)

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the pullover deceleration distance of Nessler with the vehicle of Milovich because one of ordinary skill would have been motivated to make this modification in order to optimize travel of the vehicle to a desired stop in a safe manner for the vehicle and surrounding objects (Nessler [0073] [0029]).

	Regarding claim 4 Milovich in view of Nessler disclose all of the limitations of claim 1 but Milovich does not appear to further discloses:

	wherein the first distance is determined further based on a current deceleration of the vehicle.

	However, in the same field of endeavor of vehicle controls Nessler discloses:

	“wherein the first distance is determined further based on a current deceleration of the vehicle.” (Nessler [0025] [0065] [0070] [0073] wherein a vehicle stops in a parking spot based on deceleration and velocity threshold to a stopping place). 

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the pullover deceleration distance of Nessler with the vehicle of Milovich because one of ordinary skill would have been motivated to make this modification in order to optimize travel of the vehicle to a desired stop in a safe manner for the vehicle and surrounding objects (Nessler [0073] [0029]).

	Regarding claim 6 Milovich in view of Nessler disclose all of the limitations of claim 1 but Milovich does not appear to further disclose:

	wherein the pullover deceleration limit is a predetermined limit on deceleration of the vehicle.

	However, in the same field of endeavor of vehicle controls Nessler discloses:

	“wherein the pullover deceleration limit is a predetermined limit on deceleration of the vehicle.” (Nessler [0025] wherein a predetermined threshold velocity is used to stop and slow down the vehicle).  

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the pullover deceleration distance of Nessler with the vehicle of Milovich because one of ordinary skill would have been motivated to make this modification in order to optimize travel of the vehicle to a desired stop in a safe manner for the vehicle and surrounding objects (Nessler [0073] [0029]).

	Regarding claim 7 Milovich in view of Nessler discloses all of the limitations of claim 1 and Milovich further discloses: 

	The method of claim 1, wherein when the first distance is greater than the second -22-XSDV 3.OF-2235 [10092] distance, controlling the vehicle includes controlling the vehicle to pullover into a second pullover location different from the pullover location. (Milovich col. 9 lines 38-61 wherein when an obstacle is in the way a vehicle will move to the shoulder instead of to a pull off further down i.e. when the first distance is farther a second pull off is used).

	Regarding claim 8 Milovich in view of Nessler discloses all of the limitations of claim 1 and Milovich further discloses:

	The method of claim 1, wherein when the first distance is less than the second distance, controlling the vehicle includes selecting the pullover location as a pullover location for the vehicle.  (Milovich col. 8 lines 39-63, col. 6 lines 40-60 col. 7 lines 18-34 wherein rankings for pull offs such as fit for the intended use and distance to a location). 

	Regarding claim 9 Milovich in view of Nessler discloses all of the limitations of claim 8 and Milovich further discloses:

	The method of claim 8, wherein selecting the pullover location includes setting the pullover location as a destination for the vehicle. (Milovich col. 4 lines 28-49 wherein the autonomous vehicle controls the vehicle to the pullover area).

	Regarding claim 10 Milovich in view of Nessler discloses all of the limitations of claim 8 and Milovich further discloses:

	The method of claim 8, further comprising, after selecting the pullover location, continuing to identify pullover locations and assess feasibility of those pullover locations.  (Milovich col. 9 lines 23-37 wherein a list of different pull over locations is determined with reasons for pulling over).

	Regarding claim 11 Milovich in view of Nessler disclose all of the limitations of claim 8 and Milovich further discloses:

	The method of claim 8, further comprising, after selecting the pullover location: controlling the vehicle beyond the pullover start location towards the selected pullover location; (Milovich col. 9 lines 23-37 wherein a list of different pull over locations is determined with reasons for pulling over) and after controlling the vehicle beyond the pullover start location: (Milovich col. 9 lines 23-37 wherein a list of different pull over locations is determined with reasons for pulling over) identifying a second pullover location, (Milovich col. 9 lines 23-37 wherein a list of different pull over locations is determined with reasons for pulling over).
determining a third distance for the vehicle to come to a complete stop based on an updated current location of the vehicle, (Milovich col. 6-7 lines 61-17 wherein multiple locations near the vehicle are presented and selected from for the vehicle) … determining a fourth distance between the updated current location of the vehicle and the second pullover location, (Milovich col. 9 lines 23-37 wherein additional pull off areas and distances are determined) comparing the third distance to the fourth distance to assess feasibility of the second pullover location, (Milovich col. 5-6 lines 48-6, col. 9 lines 38-61 wherein various pull off locations based on distances and requirements are determined) and controlling the vehicle based on the comparison of the third distance to the second distance. (Milovich col. 4 lines 28-49 wherein the autonomous vehicle controls the vehicle to the pullover area).

	Milovich does not appear to disclose:

	an updated current speed of the vehicle, and the pullover deceleration limit,

	However, in the same field of endeavor of vehicle controls Nessler discloses:

	“an updated current speed of the vehicle, and the pullover deceleration limit,” (Nessler [0025] [0065] [0070] [0073] wherein a vehicle stops in a parking spot based on deceleration and velocity threshold to a stopping place)

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the pullover deceleration distance of Nessler with the vehicle of Milovich because one of ordinary skill would have been motivated to make this modification in order to optimize travel of the vehicle to a desired stop in a safe manner for the vehicle and surrounding objects (Nessler [0073] [0029]).

	Regarding claim 12 Milovich in view of Nessler disclose all of the limitations of claim 11 and Milovich further discloses:

	The method of claim 11, wherein when the third distance is less than the fourth distance, controlling the vehicle based on the comparison of the third distance to the second distance (Milovich col. 5-6 lines 48-6, col. 9 lines 38-61 wherein various pull off locations based on distances and requirements are determined) includes controlling the vehicle to the second pullover location.  (Milovich col. 9 lines 38-61 wherein a list of appropriate pull over locations are determined and further controlling the vehicle to move to a second location).

	Regarding claim 13 Milovich in view of Nessler discloses all of the limitations of claim 12 and further discloses:

	The method of claim 12, wherein controlling the vehicle to the second pullover location effectively aborts the pullover maneuver.  (Milovich col. 9 lines 23-37 wherein when moving to a pull over location an original or previous pull over request is ended).

	Regarding claim 14 Milovich in view of Nessler discloses all of the limitations of claim 11 and Milovich further discloses:

	The method of claim 11, wherein when the third distance is greater than the fourth distance, (Milovich col. 5-6 lines 48-6, col. 9 lines 38-61 wherein various pull off locations and conditions such as hazards and distance are determined with a fit for the vehicle to pull over) controlling the vehicle based on the comparison of the third distance to the second distance includes controlling the vehicle to the selected pullover location. (Milovich col. 9 lines 38-61 wherein various pull off locations and conditions such as hazards and distance are determined with a fit for the vehicle to pull over).

	Regarding claim 15 Milovich in view of Nessler discloses all of the limitations of claim 11 and Milovich further discloses:

	The method of claim 11, wherein the second pullover location is closer to the updated current location of the vehicle than the selected pullover location.  (Milovich col. 6-7 lines 61-17 wherein second locations relevant to the current location of the vehicle are determined).

	Regarding claim 16 Milovich discloses:

	A system for conducting pullover maneuvers for autonomous vehicles, the system comprising one or more processors configured to: identify a pullover location; (Milovich col. 15 lines 57-64, clm 17 wherein a processor is used to determine pullover locations) determine a pullover start location for the pullover location; (Milovich col. 6 lines 40-60 wherein when the driver wishes to pull off to rest a further distance is used instead of the shoulder of the road to avoid an obstacle i.e. a pullover distance increases when the required offset and start location increases) … determine a second distance between a current location of the vehicle and the pullover start location; (Milovich col. 9 lines 23-37 wherein a location to a list of potential pullover locations based on pull over characteristics is maintained i.e. a first and second distance to pullover locations exists in the database) compare the first distance to the second distance to assess feasibility of the pullover location; (Milovich col. 5-6 lines 48-6, col. 9 lines 38-61 wherein various pull off locations based on distances and requirements are determined) and based on the comparison, control the vehicle in an autonomous driving mode in order to conduct a pullover maneuver. (Milovich col. 4 lines 28-49 wherein the autonomous vehicle controls the vehicle to the pullover area).

	Milovich does not appear to disclose:

	determine a first distance for a vehicle to come to a complete stop within a pullover deceleration limit based on a current speed of the vehicle;

	However, in the same field of endeavor of vehicle controls Nessler discloses:

	“determine a first distance for a vehicle to come to a complete stop within a pullover deceleration limit based on a current speed of the vehicle;” (Nessler [0025] [0065] [0070] [0073] wherein a vehicle stops in a parking spot based on deceleration and velocity threshold to a stopping place)

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the pullover deceleration distance of Nessler with the vehicle of Milovich because one of ordinary skill would have been motivated to make this modification in order to optimize travel of the vehicle to a desired stop in a safe manner for the vehicle and surrounding objects (Nessler [0073] [0029]).

	Regarding claim 18 Milovich in view of Nessler disclose all of the limitations of claim 16 but Milovich does not appear to further discloses:

	wherein the one or more processors are further configured to determine the first distance further based on a current deceleration of the vehicle.  

	However, in the same field of endeavor of vehicle controls Nessler discloses:

	“wherein the one or more processors are further configured to determine the first distance further based on a current deceleration of the vehicle. ” (Nessler [0025] [0065] [0070] [0073] wherein a vehicle stops in a parking spot based on deceleration and velocity threshold to a stopping place). 

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the pullover deceleration distance of Nessler with the vehicle of Milovich because one of ordinary skill would have been motivated to make this modification in order to optimize travel of the vehicle to a desired stop in a safe manner for the vehicle and surrounding objects (Nessler [0073] [0029]).

	Regarding claim 19 Milovich in view of Nessler discloses all of the limitations of claim 16 and further discloses:

	The system of claim 16, wherein the one or more processors are further configured to, when the first distance is greater than the second distance, control the vehicle by controlling -24-XSDV 3.OF-2235 [10092] the vehicle to pullover into a second pullover location different from the pullover location.  (Milovich col. 9 lines 38-61 wherein when an obstacle is in the way a vehicle will move to the shoulder instead of to a pull off further down i.e. when the first distance is farther a second pull off is used).

	Regarding claim 20 Milovich in view of Nessler discloses all of the limitations of claim 16 and Milovich further discloses:

	The system of claim 16, wherein the one or more processors are further configured to, when the first distance is less than the second distance, control the vehicle by selecting the pullover location as a pullover location for the vehicle. (Milovich col. 8 lines 39-63, col. 6 lines 40-60 col. 7 lines 18-34 wherein rankings for pull offs such as fit for the intended use and distance to a location).

	Claims 2-3, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Milovich and Nessler as applied to claims 1 and 16 above, and further in view of Tsuji et al. (US Pre-Granted Publication No. US 2020/0307632 A1 hereinafter “Tsuji”).

	Regarding claim 2 Milovich in view of Nessler discloses all of the limitations of claim 1 but does not appear to disclose:

	wherein the pullover start location is determined based on a pullover offset distance between an edge of a current lane of the vehicle and an edge of the pullover location.

	However, in the same field of endeavor of vehicle controls Tsuji discloses:

	“wherein the pullover start location is determined based on a pullover offset distance between an edge of a current lane of the vehicle and an edge of the pullover location.” (Tsuji [0110] wherein a vehicle pull over is based on the shoulder edge and current position of the vehicle).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the pullover offset and lane edge of Tsuji with the vehicle of Milovich because one of ordinary skill would have been motivated to make this modification in order to allow for safe operation of the vehicle around sidewalks and signs (Tsuji [0019-0021] [0085]).

	Regarding claim 3 Milovich in view of Nessler and Tsuji discloses all of the limitations of claim 2 and Milovich further discloses:

	The method of claim 2, wherein as the pullover offset distance increases, a distance between the pullover start location and the pullover location increases.  (Milovich col. 6 lines 40-60 wherein when the driver wishes to pull off to rest a further distance is used instead of the shoulder of the road to avoid an obstacle i.e. a pullover distance increases when the required offset and start location increases). 

	Regarding claim 17 Milovich in view of Nessler disclose all of the limitations of claim 16 but Milovich does not appear to disclose:

	wherein the one or more processors are further configured to determine the pullover start location further based on a pullover offset distance between an edge of a current lane of the vehicle and an edge of the pullover location.  

	However, in the same field of endeavor of vehicle controls Tsuji discloses:

	“wherein the one or more processors are further configured to determine the pullover start location further based on a pullover offset distance between an edge of a current lane of the vehicle and an edge of the pullover location.” (Tsuji [0110] wherein a vehicle pull over is based on the shoulder edge and current position of the vehicle).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the pullover offset and lane edge of Tsuji with the vehicle of Milovich because one of ordinary skill would have been motivated to make this modification in order to allow for safe operation of the vehicle around sidewalks and signs (Tsuji [0019-0021] [0085]).
	
	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Milovich and Nessler as applied to claims 1 above, and further in view of Kazemi et al. (US Pre-Granted Publication No. US 2019/0235499 A1 hereinafter “Kazemi”).

	Regarding claim 5 Milovich in view of Nessler discloses all of the limitations of claim 1 but Milovich does not appear to disclose:

	wherein the first distance is determined further based on a current rate of deceleration of the vehicle.  

	However, in the same field of endeavor of vehicle controls Kazemi discloses:

	“wherein the first distance is determined further based on a current rate of deceleration of the vehicle.” (Kazemi [0058] wherein path deviation and distances relate to change in velocity, acceleration, deceleration, and trajectory).  

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the deceleration rate of Kazemi with the vehicle of Milovich because one of ordinary skill would have been motivated to make this modification in order to improve the comfort of the passengers based on the deceleration of the vehicle and the distance to stopping (Kazemi [0058]).

Conclusion

	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 10394243 B1 discloses a vehicle control including a stopping path and shoulder movement for feasibility of the vehicle movement 
WO 2019040420 A1 discloses a means for stopping the vehicle for a pickup and the likelihood of it stopping in the appropriate location

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle T Johnson whose telephone number is (303)297-4339. The examiner can normally be reached Monday-Thursday 7:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (469) 295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.T.J./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664